Exhibit 10.1

REVOLVING CREDIT

LOAN AND SECURITY AGREEMENT

THIS REVOLVING CREDIT LOAN AND SECURITY AGREEMENT (the “Loan Agreement”) is made
as of this      day of February, 2008, effective as of February 8, 2008, among
FIFTH THIRD BANK, a Michigan banking corporation, having a mailing address of
201 East Kennedy Boulevard, Suite 1800, Tampa, Florida 33602 (the “Bank”) and
ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation, authorized to do
business in Florida, having its principal place of business at 5215 West Laurel
Street, Tampa, Florida 33607 (“Borrower”).

RECITALS:

Borrower has applied to Bank for a revolving line of credit not to exceed FIVE
MILLION DOLLARS ($5,000,000.00) (the “Loan”) to be evidenced by a revolving
credit note (the “Note”) and secured by inventory consisting of all gold and
silver coins recovered from the S.S. Republic shipwreck.

NOW, THEREFORE, in consideration of the premises and covenants hereinafter
contained, the parties hereto agree as follows:

SECTION I. RECITALS; DEFINITIONS

1.1 Recitals. The foregoing recitals are true and correct and incorporated
herein by reference.

1.2 Defined Terms. As used in this Loan Agreement, the following terms shall
have the following meanings:

“Advance” shall mean the amount advanced by the Bank to Borrower under the terms
of this Loan Agreement and the Note.

“Affiliate” shall mean any person, corporation, association or other business
entity which directly or indirectly controls, or is controlled by, or is under
common control with Borrower.

“Borrowing Base” shall mean, an amount equal to thirty percent (30.0%) of
Eligible Inventory. The Bank has bargained for and Borrower agrees and
acknowledges that the value of Inventory not included in the Borrowing Base is a
cushion of collateral value in excess of the Advances.

“Borrowing Base Certificate” shall mean a certificate prepared by Borrower in
substantially the form attached hereto as Exhibit “A.”



--------------------------------------------------------------------------------

“Coins” shall mean all of the all gold and silver coins recovered from the S.S.
Republic shipwreck held primarily by the Custodian under the Custodial
Agreement.

“Collateral” shall have the meaning provided for such term in Section 2.1(h)
hereof.

“Control Agreement” shall mean the Collateral Control Agreement entered into by
Borrower, the Bank and the Custodian.

“Custodial Agreement” shall mean the letter agreement between Borrower and the
Custodian dated December 3, 2003, for the grading, conservation and imaging of
the Inventory.

“Custodian” shall mean Numismatic Guaranty Corporation of America.

“Default Rate” shall mean five percent (5%) per annum above the contract rate as
set forth in the Note, but not exceeding 18% per annum.

“Eligible Inventory” shall mean, all Coins Inventory and proceeds therefrom,
owned by Borrower and held primarily by the Custodian, valued on the rolling 12
month wholesale average value of the Coins, excluding all (a) Inventory used for
display or demonstration purposes and (c) Inventory on consignment with vendors
of the Borrower. The eligibility of Inventory shall be determined by the Bank in
its reasonable commercial discretion.

“Events of Default” shall have the meaning ascribed to such term in Section 7
hereof.

“Generally Accepted Accounting Principles” shall mean generally accepted
accounting principles, in effect from time to time, applied on a consistent
basis.

“Inventory” shall mean all of the gold and silver coins recovered by Borrower
from the shipwreck known as the S.S. Republic currently held in inventory
(within the meaning of the Uniform Commercial Code, as from time to time in
effect in the States of Nevada and Florida), primarily by the Custodian
estimated to currently number approximately 33,000 Coins now or hereafter owned
or acquired, including, without limitation, all Inventory held for sale, all
accessions, additions, substitutions and replacements thereto and therefore.

“Maturity Date” shall mean, unless sooner demanded by Bank after the occurrence
of an Event of Default hereunder, 24 months from the date hereof.

“Permitted Liens” means: (a) Liens consisting of deposits or pledges made in the
ordinary course of business in connection with, or to secure payment of

 

2



--------------------------------------------------------------------------------

utility payments, bids, tenders, contracts (other than contracts for payment of
money), obligations under workers’ compensation, unemployment insurance or
similar legislation or under surety or performance bonds, in each case arising
in the ordinary course of business; (b) Liens arising out of or resulting from
any judgment or award, the time for the appeal or petition for rehearing of
which shall not have expired, or in respect of which Borrower is fully protected
by insurance or in respect of which Borrower shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured, and as to which appropriate reserves have been established on the books
of Borrower; (c) liens for taxes, assessments and similar charges which are not
delinquent or are being contested in good faith, and as to which Borrower shall
have set aside on its books adequate reserves; (d) non consensual liens imposed
by law, such as landlord’s, mechanic’s, carrier’s, warehousemen’s, materialmen’s
and vendor’s liens, incurred in good faith in the ordinary course of business;
(e) any such permitted encumbrances existing as of the date hereof; and (f) the
lease by Borrower of equipment under operating and capital lease for which total
payments shall not, in the aggregate, exceed $250,000.00 per year.

SECTION 2. THE LOAN

2.1 Revolving Loan.

(a) Advances. Subject to the Borrowing Base limitations and subject to Bank’s
receipt of a completed Borrowing Base Certificate, Bank agrees to make Advances
to Borrower in accordance with the terms and conditions of this Loan Agreement,
at any time and from time to time, on or after the date hereof until the
Maturity Date, or until the occurrence of an event which with the giving of
notice or the passage of time, or both, shall constitute an Event of Default.
Such Advances may be borrowed, re-paid and re-borrowed, provided, however, the
aggregate outstanding principal amount of all Advances shall not exceed
$5,000,000.00. On or after the date hereof until the Maturity Date, or until the
occurrence of an event which with the giving of notice or the passage of time,
or both, shall constitute an Event of Default, Borrower shall be entitled to
borrow, repay or prepay and reborrow, by delivering to the Bank a request for
Advance in accordance with Section 2.1(d) hereof.

(b) Interest. The Bank shall make appropriate debits and credits to the loan
account of Borrower corresponding to each Advance to reflect the Advances to,
prepayments, payments by and other disbursements for the account of Borrower.
Each such entry shall be prima facie evidence of the principal amount of
Advances hereunder at any time outstanding. Each Advance shall bear interest
from the date such Advance is made on the aggregate unpaid principal amount
thereof until such principal amount is paid or shall become due and payable
(whether at the stated maturity or by acceleration) pursuant to the terms of and
at a rate per annum as set in the Note.

 

3



--------------------------------------------------------------------------------

(c) Calculation. Interest on principal outstanding from time to time shall be
paid monthly, and shall be calculated on the basis of a 360-day year for the
actual days elapsed as provided in the Note.

(d) Requests for Advances. Borrower shall request Advances under the Loan by
delivering to the Bank a notice in writing, in form and substance reasonably
satisfactory to the Bank, together with any supporting information it may
reasonably request, at the above address. Advances may also be automatically
initiated by overdrafts under the daily sweep provisions of Borrower’s primary
depository account as required hereunder.

(e) Commitment. The giving of notice as aforesaid shall irrevocably commit
Borrower to accept the requested Advances under the Loan.

(f) Unused Line Fee. Commencing at the end of 12 months from the date hereof, on
the 15th day following the end of each calendar quarter, Borrower shall pay to
the Bank an unused line fee equal to 50 basis points (0.50%) per annum times the
difference between: (i) $5 million, and (ii) the average daily balance of the
Loan outstanding during the immediately preceding calendar quarter.

(g) Limitation. In no event shall any interest charge, collected or reserved
hereunder exceed the maximum rate then permitted by applicable law.

(h) Collateral. From the date hereof as security for the payment and the
performance of the Loan, Borrower extends, sells, assigns, conveys, mortgages,
pledges, transfers, grants, and re-grants to the Bank a continuing, first
priority security interest in and to all of its respective rights, title and
interest in, to and under all (A) Coins Inventory; (B) books and records
regarding the Collateral; (C) all interest of Borrower under the Custodial
Agreement; and (D) all other property and money of Borrower now or hereafter in
the possession, custody or control of the Bank excluding investment accounts;
and as to each of the foregoing, the products and proceeds thereof, replacements
and accessions thereto; all of which shall constitute the “Collateral.”

(i) Loan Subordinations. Any related party notes payable by Borrower to related
parties, now existing or hereafter made are and shall be subordinated to the
lien of the Loan granted herein. Borrower confirms that all related party debts
are fully disclosed on the financial statements provided to the Bank and in the
event the Bank so requires, such related parties shall enter into subordination
agreements to evidence the requirements of this Section 2.1(i).



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Bank as follows:

3.1 Organization, Standing, Corporate Powers

(a) Duly Organized. Borrower (i) is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Nevada and is
authorized to do business in the State of Florida; (ii) has all requisite power
and authority, corporate or otherwise, to conduct its business as now being
conducted and to own its properties and assets; and (iii) is duly qualified to
do business in every jurisdiction wherein the failure to so qualify would have a
material adverse effect.

(b) Powers. Borrower has all requisite power and authority, corporate or
otherwise, to execute, deliver, and to perform all of its obligations under this
Loan Agreement and under other documents or agreements relating to the
transactions contemplated herein to which it is a party.

(c) Binding Obligation. This Loan Agreement and all corporate notes, guarantees,
assignments, security agreements and all other loan and security agreements
executed in connection therewith are legal, valid and binding obligations of
Borrower and enforceable in accordance with their respective terms, subject to
the enforcement of remedies to bankruptcy, insolvency and other laws affecting
creditors’ rights generally and to moratorium laws, from time to time in effect,
and to general equitable principles which may limit the right to obtain the
remedy of specific performance.

3.2 Authorization of Borrowing. The execution, delivery and performance of this
Loan Agreement and the borrowings hereunder: (a) have been duly authorized by
all requisite corporate action; (b) will not violate any provision of applicable
law, any governmental rule or regulation, any order of any court or other agency
of government to which Borrower is subject or the articles of incorporation or
by-laws of Borrower; or (c) do not violate any provision of any indenture,
agreement or other instrument to which Borrower is a party or by which Borrower
or its properties or assets are bound and which is material to the conduct or
operation of Borrower’s business and financial affairs, or conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any provision of such indenture, agreement or other instruments,
or result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon the property or assets of Borrower, other than as
provided herein.

3.3 Financial Statements. Borrower has heretofore furnished to the Bank
financial statements which fairly present the financial condition and the
results of operations of Borrower as of the date and for the period indicated,
show all known material liabilities, direct or contingent, as of the respective
dates thereof, and were prepared in accordance with Generally Accepted
Accounting Principles applied on a consistent basis.

 

5



--------------------------------------------------------------------------------

3.4 Adverse Change, etc. There has been no material adverse change in the
business, properties or condition (financial or otherwise) of Borrower since the
date of the most recent of the financial statements delivered to the Bank.

3.5 Litigation. Except as described in the reports (the “SEC Reports”) filed by
Borrower with the Securities and Exchange Commission (the “SEC”), there are no
actions, suits or proceedings pending or, to the knowledge of Borrower, overtly
threatened against or affecting any of them, at law or in equity, or before or
by any Federal, state, municipal or other governmental court, tribunal,
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which involve any of the transactions herein contemplated or the
possibility of any judgment or liability which would result in any material
adverse change in the business, operations, properties or assets or in the
financial condition of any of them, or materially and adversely affect the
ability of any of them to perform hereunder. Borrower is not in default with
respect to (a) any judgment, order, writ, injunction or decree; or (b) any rule
or regulation of any court or Federal, state, municipal or other governmental
court, tribunal, department, commission, board, bureau, agency or
instrumentality, domestic or foreign which would have a material adverse effect
on its business, properties or condition (financial or otherwise).

3.6 Payments of Taxes. Borrower has filed or caused to be filed all Federal,
state and local tax returns that are required to be filed and has paid or caused
to be paid all taxes as shown on such returns or on any assessment received by
it, to the extent that such taxes have become due, except taxes the validity of
which is being contested in good faith by appropriate proceedings and for which,
in the exercise of reasonable business judgment, there have been set aside
adequate reserves with respect to any such tax or assessment so contested the
tax or assessment so contested shall not materially affect its ability to
perform hereunder.

3.7 Priority of Security Interest. Subject (a) to filing and recordation of the
appropriate instruments in the appropriate offices of the proper jurisdiction or
possession by the Bank or its agent where perfection is based upon possession;
(b) to the enforcement of remedies to bankruptcy, insolvency, and other laws
affecting creditors’ rights generally and to moratorium laws, from time to time
in effect; and (c) to general equitable principles which may limit the right to
obtain the remedy of specific performance, each of the security interests
granted to the Bank as identified under Section 2 of this Loan Agreement
constitutes a valid first priority security interest or lien in and to the
Collateral, granting all rights and remedies to a secured party under the
Uniform Commercial Code, as in effect in the States of Nevada and Florida, as
the same may be modified or amended from time to time, except as otherwise
permitted hereunder.

3.8 Eligible Inventory. All Eligible Inventory included in the Borrowing Base
meets the criteria for Eligible Inventory.

 

6



--------------------------------------------------------------------------------

3.9 Location of Collateral. All of the Collateral is used or held for use by
Borrower at the following locations: (a) the Custodian: 5501 Communication
Parkway, Sarasota, Florida 34240; (b) the Borrower: 5215 West Laurel Street,
Tampa, Florida 33607; and (c) the Bank of Tampa, 4600 West Cypress Street, #
100, Tampa, Florida 33607.

SECTION 4. CONDITIONS OF LENDING

The obligation of the Bank to extend credit hereunder is subject to the
following conditions:

4.1 Representations and Warranties. At the date of each Advance, the
representations and warranties set forth in Section 3 hereof shall be true and
correct on and as of such date, with the same effect as though such
representations and warranties had been made on and as of such date, except to
the extent that such representations and warranties relate solely to an earlier
date.

4.2 Certificates. On or before the date hereof, the Bank shall have received
from Borrower (a) a copy of its certificate of corporate status and Articles of
Incorporation with all amendments, certified by the Secretary of State of Nevada
and certificate of registration to do business from the Secretary of State of
Florida, dated as of a recent date; (b) the certificate of its secretary or
assistant secretary, dated the date hereof and certifying that attached thereto
is a true and complete copy of its Bylaws prior to the adoption of the
resolutions by its Board of Directors authorizing the execution, delivery and
performance of this Loan Agreement; and certification that its articles of
incorporation have not been amended since the date of the last amendment
thereof, if any, indicated on the certificate of the Secretary of State of
Nevada; and (c) such other documents as the Bank may reasonably request.

4.3 No Default. At the date of each Advance no Event of Default, or event which
with the giving of notice or of the passage of time, or both, would constitute
an Event of Default, shall have occurred and be continuing, and the
representations and warranties of Borrower contained herein shall remain true
and correct as of such date, except to the extent that such representations and
warranties relate to an earlier date. Each request for an Advance shall
constitute the confirmation by Borrower that at the date thereof the conditions
contained in this Section 4.3 shall have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

From the date hereof and so long as the Loan shall be unpaid or unperformed,
Borrower will:

5.1 Existence and Properties. To the extent that the same are necessary for the
proper and advantageous conduct of its business, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its
corporate existence, rights, licenses and permits and comply with all laws and
regulations applicable to it and conduct and operate its business in
substantially the manner in which it is presently conducted and operated.

 

7



--------------------------------------------------------------------------------

5.2 Insurance. Have and maintain with financially sound and reputable insurers,
insurance satisfactory in all respects to the Bank covering the Collateral
against risk of fire, theft, and such other risks as the Bank may reasonably
require, including standard extended coverage in an amount at least equal to the
value of the Collateral. Policies evidencing any such property insurance shall
contain a standard loss payee provision providing for payment of any loss to
Bank and shall provide for a minimum of thirty (30) days prior written notice to
the Bank of any cancellation. At any time after the occurrence of an Event of
Default or the occurrence of an event which with the giving of notice or the
passage of time, or both, shall constitute an Event of Default, the Bank may act
as attorney-in-fact for Borrower in obtaining, adjusting, settling, and
canceling such insurance and endorsing any drafts representing payments of
claims under such policies. Borrower hereby assigns to the Bank all rights to
receive proceeds of such insurance and directs any insurer to pay all proceeds
directly to the Bank, for application in the Bank’s sole discretion to the
payment of the Secured Obligations or to the restoration or repair of the
Collateral. If Borrower at any time fails to maintain the insurance required
hereunder, the Bank may purchase the same and charge Borrower for such amount,
which amount shall be payable upon demand, and if unpaid, shall constitute a
secured obligation hereunder. Borrower shall furnish the Bank with certificates
or other evidence of compliance with these insurance provisions.

5.3 Obligations, Taxes and Laws. Pay or cause to be paid all indebtedness and
obligations promptly and in accordance with their respective terms, including,
without limitation, sales, use and personal property taxes as the same may be
imposed upon Borrower from time to time, and pay and discharge or cause to be
paid and discharged promptly all taxes, assessments, and governmental charges or
levies imposed upon it or in respect of its property before the same shall
become in default, as well as all lawful claims for labor, materials, and
supplies or otherwise which, if unpaid, might become a lien or charge upon such
property or any part thereof, and timely comply with all applicable laws and
governmental rules and regulations; provided, however, that Borrower shall not
be required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge, lien or claim, or timely comply with the laws and
governmental rules so long as the validity thereof shall be contested by
appropriate legal proceedings timely initiated and conducted in good faith, and
(a) in the case of an unpaid tax, assessment, governmental charge or levy, lien,
encumbrance, charge or claim, such proceedings shall be effective to suspend the
collection thereof from the Borrower and its property; (b) neither such property
nor any part thereof, nor any interest therein would be in any danger of being
sold, forfeited or lost; (c) in the case of a law and governmental rule or
regulation, neither the Borrower nor the Bank would be in any danger of criminal
liability for failure to comply therewith; (d) there shall have been established
such reserve or other appropriate provision, if any, with respect thereto on the
books of the entity involved, as shall be required by Generally Accepted
Accounting Principles with respect to any such tax, assessment, charge, lien,
claim, encumbrance, law, rule or regulation, so contested.

 

8



--------------------------------------------------------------------------------

5.4 Financial Statements and Reports. Borrower shall maintain systems of
accounting established and administered in accordance with Generally Accepted
Accounting Principles. The Borrower will furnish to the Bank:

(a) Within 120 days after the end of each fiscal year, the Borrower shall
deliver to the Bank audited financial statements and, upon filing with the SEC,
a copy of its Annual Report on Form 10-K for such fiscal year.

(b) Within 60 days of the end of each of the first three quarters in each fiscal
year, Borrower shall deliver to the Bank a copy of its Quarterly Report on Form
10-Q for such quarter.

(c) Within 30 days after the end of each month, deliver to the Bank the
following financial information certified by the President or Chief Financial
Officer of Borrower as accurate to the best of his knowledge upon due inquiry
and investigation: (i) the Borrowing Base Certificate; and (ii) an inventory
certification reflecting current value of Inventory; in such form and context as
Bank may reasonably require.

(d) Concurrently with the statements furnished pursuant to paragraphs (a) of
this Section 5.4, a certificate of an authorized officer of the Borrower
certifying that to the best of his knowledge, no Event of Default hereunder, nor
any event which with notice or lapse of time, or both, would constitute such an
Event of Default, has occurred or, if such Event of Default or event has
occurred, specifying the nature and extent thereof.

(e) Promptly, from time to time, such other information regarding the operation,
business, affairs and financial condition of Borrower as the Bank may reasonably
request.

For the purposes of this Section 5.4, the Bank agrees that any report or other
document filed by Borrower with the SEC through the EDGAR system shall be deemed
to have been concurrently delivered or provided to the Bank.

5.5 Litigation Notice. Give the Bank prompt written notice of any action, suit
or proceeding at law or in equity or by or before any governmental
instrumentality or other agency, the outcome of which might materially adversely
affect the operations or financial condition of the Borrower. The Bank has been
given notice by Borrower of the currently pending litigation described in the
SEC Reports.

5.6 Notice of Default. Borrower shall give the Bank prompt written notice of any
Event of Default hereunder, or any event which, with the passage of time or the
giving of notice or both, would become such an Event of Default hereunder.

5.7 Access to Premises and Inspections. At all reasonable times and as often as
the Bank may reasonably request, permit or arrange for any authorized

 

9



--------------------------------------------------------------------------------

representative designed by the Bank to visit and inspect the principal office
and operations of the Borrower, any of the other offices or properties of the
Borrower, including, without limitation, visitation to the location of the
Collateral, and its books, and to make extracts from such books and to discuss
the affairs, finances and accounts of the Borrower with its chief financial
officer or such other person as may be designated by the chief executive or
chief operating officer of the Borrower. Borrower shall fully cooperate and
provide whatever assistance may reasonably be required to the Bank to expedite
access for the Bank’s inspection of the Collateral wherever located.

5.8 Continued Assistance. Promptly, from time to time as the Bank may reasonably
request, Borrower shall perform such acts and execute, acknowledge, deliver,
file, register, deposit or record any and all further instruments, agreements
and documents whether to continue, preserve, renew, record or perfect the Bank’s
interests in the Collateral, as well as the priority thereof.

5.9 Title to Collateral. The Borrower shall own all of the property constituting
the security for the Loan. All such property shall be and remain free and clear
of all mortgages, pledges, liens, charges and other encumbrances of any nature
whatsoever, except as granted to the Bank hereby, Permitted Liens, or otherwise
permitted herein.

5.10 Operating Accounts. During the term of the Loan, Borrower shall maintain
its operating accounts with the Bank, with the primary operating account having
an optional daily sweep function tied to funding into and out of the Loan.

5.11 Interest Reserve Account. At closing, Borrower shall have deposited into or
otherwise credited to an interest bearing account at the Bank the sum of
$500,000.00 for the payment of interest on the Loan for the first one year
period (the “Interest Reserve Account”). On the one year anniversary of the
Loan, Borrower shall deposit into or otherwise credit to the Interest Reserve
Account an amount sufficient to ensure there is $500,000.00 in the Interest
Reserve Account for interest payments for the second year of the Loan. Borrower
hereby pledges and assigns the Interest Reserve Account to the Bank as
additional collateral for the Loan. The Bank is hereby authorized by Borrower to
deduct interest payments on the Note from the Interest Reserve Account as they
become due. The Interest Reserve Account will not be available to Borrower for
any other purpose. Upon repayment of all amounts due to the Bank under the terms
of the Note and this Agreement, any funds remaining in the Interest Reserve
Account shall be returned to the Borrower.

SECTION 6. NEGATIVE COVENANTS

From the date hereof and so long as any of the Obligations shall be unpaid, the
Borrower will not:

6.1 Negative Pledge. Either directly or indirectly, incur, create, assume or
permit to exist any Liens with respect to any property securing the Loan or be
bound by or subject to any assessments and other similar governmental charges or
claims except as provided in Section 5.3 of this Loan Agreement or Permitted
Liens.

 

10



--------------------------------------------------------------------------------

6.2 Sale or Disposition of Collateral. Sell, discount or otherwise dispose of
any of the Collateral securing the Loan or any part thereof except in the
ordinary course of business, or incur additional material borrowings or enter
into material leases without the prior written consent of the Bank upon terms
and conditions reasonably satisfactory to the Bank.

6.3 Organic Changes. Either directly or indirectly, (a) merge or consolidate
Borrower, with or into any other corporation or entity, except that Borrower may
merge or consolidate with any of its affiliates, but only if Borrower is the
surviving corporation; or (b) sell (in bulk), lease or otherwise dispose of all
or substantially all of the property of Borrower, unless the transferee or the
lessee shall be acceptable to the Bank, which acceptance must in writing and
issued by the Bank prior to any such sale, lease or other disposition, and such
transferee shall have assumed the Loan.

6.4 Changes in Management. Suffer to exist or cause to occur any circumstance or
event whereby during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of Borrower was approved by a
vote of a majority of the directors of Borrower then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Borrower then in office.

6.5 Settlements. Enter into any transaction that materially and adversely
affects the Collateral or the Borrower’s ability to repay the Loan other than in
the normal course of business.

SECTION 7. EVENTS OF DEFAULT

7.1 Events of Default. The occurrence of any of the following events shall
constitute an event of default (an “Event of Default”) hereunder:

(a) Any representation or warranty made in this Loan Agreement or in any report,
certificate, financial statement or other instrument furnished in connection
herewith at any time shall prove to be false or misleading in any material
respect as of the time when made;

(b) In the event any payment of principal, interest or other monetary obligation
is not made within ten (10) days after the date when due under the Loan;

(c) Default with respect to any material obligation for borrowed money or
otherwise of the Borrower if the effect of such default is to accelerate the
maturity of

 

11



--------------------------------------------------------------------------------

such indebtedness or to permit the holder or obligee thereof (or a trustee on
behalf of such holder or obligee) to cause such indebtedness to become due prior
to its stated maturity, or such material indebtedness shall not be paid as and
when due and payable (in each case, giving effect to any applicable grace
periods);

(d) Default in the due observance or performance of any covenant, condition or
agreement contained in Sections 6 and 7 of this Loan Agreement; and such default
shall not be cured within 15 days after the earlier of knowledge thereof by an
officer of the Borrower, or after written notice of the default is delivered by
the Bank, but if the default is subject to cure and the cure is being diligently
pursued by appropriate means at the end of such 15 days, then Borrower shall
have an additional 15 days thereafter to complete the cure;

(e) Default in the due observance or performance of any covenant, condition or
agreement to be observed or performed pursuant to the terms of this Loan
Agreement, and such default shall not be cured within 15 days after the earlier
of knowledge there of by an officer of the Borrower, or after written notice of
the default is delivered by the Bank, but if the default is subject to cure and
the cure is being diligently pursued by appropriate means at the end of such 15
days, then Borrower shall have an additional 15 days thereafter to complete the
cure;

(f) The Borrower shall (1) make an assignment for the benefit of creditors, file
a petition in bankruptcy, petition or apply to any tribunal for the appointment
of a custodian, receiver or any trustee or shall commence any proceeding under
any bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or if there shall have been filed any such petition or application, or
any such proceeding shall have been commenced against it in which an order for
relief is entered or which remains undismissed for a period sixty (60) days or
more; the Borrower, by any act or omission, shall indicate consent to, approval
of or fail to timely object to, any such petition, application or proceeding or
order for relief or for the appointment of a custodian, receiver or any trustee
or shall suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of sixty (60) days or more; (2) generally not pay its
debts as such debts become due or admit in writing its inability to pay its
debts as they mature; or (3) have concealed, removed, or permitted to be
concealed or removed, any part of its properties or assets, with intent to
hinder, delay or defraud its creditors or any of them, or made or suffered a
transfer of any of its property which may be fraudulent under any bankruptcy,
fraudulent conveyance or similar law, or shall have made any transfer of its
property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid; or shall have suffered or permitted,
while solvent, any creditor to obtain a lien upon any Collateral, through legal
proceedings or distraint, which is not vacated or “bonded off” within ten
(10) days from the date thereof; or (4) be “insolvent” as such term is defined
in the Bankruptcy Code, 11 U.S.C. §101(31).

 

12



--------------------------------------------------------------------------------

7.2 Default Rate. From and after the occurrence of an Event of Default, the Loan
shall accrue interest at the Default Rate.

SECTION 8. REMEDIES

From and after the occurrence of an Event of Default:

8.1 Termination of Advances and Acceleration. Bank may, at its sole option cease
making Advances under this Loan Agreement and/or declare the principal of and
interest on the Loan and all other obligations due by Borrower hereunder to be
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived, anything in this Loan
Agreement to the contrary notwithstanding, and all amounts hereunder shall then
be immediately due and payable.

8.2 Collateral. With respect to the Collateral, Bank may:

(a) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable. It is not necessary that the Collateral be present at
any such sale. Bank shall give notice of the disposition of the Collateral as
follows:

(1) Bank shall give Borrower notice in writing of the time and place of public
sale, or, if the sale is a private sale or some other disposition other than a
public sale is to be made of the Collateral, the time on or after which the
private sale or other disposition is to be made; and

(2) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 9 below, at least ten (10) days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market; provided, however, that Bank may credit
bid and purchase the Collateral at any public sale.

(b) Bank may seek the appointment of a receiver or keeper to take possession and
operate, as applicable all or any portion of the Collateral, and to the maximum
extent permitted by law, may seek the appointment of such a receiver without the
requirement of prior notice or a hearing;

(c) Bank shall have all other rights and remedies available to it at law or in
equity pursuant to any other loan documents execution in connection herewith.
The rights and remedies of Bank hereunder shall be cumulative, and not
exclusive. The exercise of one or more such remedies shall not preclude or
prevent Bank from, at the same time, or at any other time, resorting to or
exercising the same or other rights, powers, privileges or remedies herein
granted to it or to which it might otherwise legally resort.

 

13



--------------------------------------------------------------------------------

8.3 Application of Proceeds Upon Disposition of Collateral. Apply, at Bank’s
option, the proceeds of any sale of the Collateral as well as all sums received
or collected by Bank from or on account of such Collateral and/or additional or
substitute collateral to (a) the payment of reasonable expenses incurred or paid
by Bank in connection with any sale, transfer or delivery of the Collateral
and/or such additional or substitute collateral, and (b) the payment of the
obligations or any part thereof, all in such order or manner as Bank in its sole
discretion may determine, irrespective of the date of maturity. All acts done or
to be done by Bank in conformity with the powers herein granted are hereby
ratified and confirmed by Borrower. Borrower agrees to pay to Bank any
deficiency in the event the proceeds of any foreclosure sale of the Collateral
are insufficient to satisfy the Loan obligations in full and Bank shall have the
right to sue Borrower for such deficiency.

8.4 Right to Income. Unless such Event of Default is waived in writing by Bank,
Bank may, at its sole discretion, collect, receive and receipt for all income,
interest, earnings or profits (including any dividends) now or hereafter payable
upon or on account of the Collateral without any responsibility however for its
failure to do so. The sums or property so collected or received by Bank on
account of the Collateral, and pursuant to this Section 8.4, shall be held and
retained by Bank as further security for the Obligations and shall be deemed
automatically to be Collateral under this Loan Agreement.

8.6 Right to Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, Bank is hereby
authorized by Borrower at any time or from time to time, after the occurrence of
an Event of Default, without notice to Borrower, or to any other person, any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, including, but
not limited to, indebtedness evidenced by certificates of deposit, in each case
whether matured or unmatured) and any other indebtedness at any time held or
owing by Bank, its branches, subsidiaries or affiliates, for the credit or the
account of Borrower against and on account of the obligations and liabilities of
Borrower to Bank under this Loan Agreement and any other loan document,
including, but not limited to, all claims of any nature or description arising
out of or connected with this Loan Agreement or any other loan document,
irrespective of whether or not: (a) Bank shall have made any demand hereunder;
or (b) Bank shall have declared the principal of and interest on the Loan and
the Loan Agreement and other amounts due hereunder to be due and payable.

8.7 Bank’s Liability for Collateral. Borrower hereby agrees that so long as Bank
complies with its obligations, if any, under the Uniform Commercial Code as in
effect from time to time in the State of Nevada and State of Florida, Bank shall
not in any way or manner be liable or responsible for: (a) the safekeeping of
the Collateral, (b) any loss or damage thereto occurring or arising in any
manner or fashion from any

 

14



--------------------------------------------------------------------------------

cause, (c) any diminution in the value thereof, (d) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other persons, and all risk
of loss, damage, or destruction of the Collateral shall be borne by Borrower.

SECTION 9. NOTICES

All notices, requests, demands or other communications to or from the parties
hereto shall be in writing and deemed to have been duly given and made: (a) in
the case of a letter sent other than by mail, when the letter is delivered to
the party to whom it is addressed; (b) in the case of a telegram or facsimile
document, when the telegram or facsimile is sent and confirmation of
transmission is obtained; (c) in the case of a letter sent by mail, three
(3) days from the day on which the letter is deposited in a United States post
office, certified mail, return receipt requested, and addressed as follows:

 

If to the Borrower:   

ODYSSEY MARINE EXPLORATION, INC.

Attention: Michael Holmes, Chief Financial Officer

5215 West Laurel Street

Tampa, Florida 33607

with a copy, which shall not constitute notice, to:   

FOWLER WHITE BOGGS BANKER P.A.

Attention: David M. Doney, Esq.

501 East Kennedy Boulevard, Suite 1700

Tampa, Florida 33602

If to the Bank:   

FIFTH THIRD BANK

Attention: Chad Loar, Vice President

201 East Kennedy Blvd., Suite 1800

Tampa, Florida 33602

with a copy to:   

FISHER & SAULS, P.A.

Attention: Kenneth E. Thornton

100 Second Avenue South, Suite 701

St. Petersburg, Florida 33701

SECTION 10. MISCELLANEOUS

10.1 Costs. The Borrower hereby agrees to pay to the Bank all costs and expenses
of every kind and description incurred by the Bank in connection with the
enforcement and protection in any legal or equitable proceeding of the rights of
the Bank in connection with this Loan Agreement, and in connection with any
action or claim under this Loan Agreement, or in any wise related thereto,
including, without

 

15



--------------------------------------------------------------------------------

limitation, the reasonable fees and disbursements of counsel to the Bank. In the
event of litigation arising out of or related to this agreement, the prevailing
party shall be entitled to reasonable fees and costs of its counsel.

10.2 Severability. The provisions of this Loan Agreement are severable, and if
any provision hereof shall be held by any court of competent jurisdiction to be
unenforceable, such holding shall not affect or impair any other provision
hereof.

10.3 GOVERNING LAW. THIS LOAN AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT GIVING EFFECT
TO PRINCIPLES OF CONFLICT OF LAWS.

10.4 Indemnity. Borrower agrees to indemnify and hold harmless Bank and each of
its affiliates, employees, representatives, officers, directors, agents and
attorneys (any of the foregoing shall be an “Indemnitee”) from and against any
and all claims, liabilities, losses, damages, actions, investigations,
proceedings, attorneys’ fees and expenses (as such fees and expenses are
incurred and irrespective of whether suit is brought) and demands by any party,
including the costs of investigating and defending such claims, actions,
investigations or proceedings, and the costs of answering any discovery served
in connection therewith, whether or not Borrower or the person seeking
indemnification is the prevailing party and whether or not the person seeking
indemnification is a party to any such action or proceeding (a) resulting from
any breach or alleged breach by Borrower of any representations or warranties
made hereunder, or (b) arising out of (1) the Loan or otherwise under this Loan
Agreement, including the use of the proceeds of the Loan hereunder in any
fashion by Borrower or the performance of its obligations under the loan
documents by Borrower or (2) allegations of any participation by Bank in the
affairs of Borrower, or allegations that Bank has any joint liability with
Borrower for any reason, or (c) in connection with taxes (other than taxes
imposed on the overall net income of the Bank), fees, and other charges payable
in connection with the Loan, or the execution, delivery, and enforcement of this
Loan Agreement, the other loan documents, and any subsequent amendments thereto
or waivers of any of the provisions thereof, unless the person seeking
indemnification under clause (a), (b) or (c) of this Section, is determined in
such case to have acted or failed to act with gross negligence or willful
misconduct by a non-appealable judicial order.

10.5 Interpretation. To the extent not otherwise provided for hereby, the course
of dealing by and between the Bank and the Borrower shall control in the
determination and interpretation of the rights of the parties hereto. Further,
to the extent not otherwise provided for hereby nor by or inconsistent with the
course of dealing by and between the parties hereto, the usage of trade in
transactions substantially similar to the transactions contemplated herein shall
control in the determination and interpretation of the rights of the parties
hereto.

 

16



--------------------------------------------------------------------------------

10.6 Revival and Reinstatement of Obligations. If the incurrence or payment of
the obligations by Borrower or the transfer to Bank of any property should for
any reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
bankruptcy code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (collectively
a “Voidable Transfer”), and if Bank is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the reasonable
advice of its counsel, then, as to any such Voidable Transfer, or the amount
thereof that Bank is required or elects to repay or restore, and as to all
costs, expenses, and reasonable attorneys fees of Bank related thereto, the
liability of Borrower automatically shall be revived, reinstated, and restored
and shall exist as though such Voidable Transfer had never been made.

10.7 Attorney-in-fact. The Borrower hereby constitute any officer of the Bank as
attorney-in-fact, with power to receive and open all mail addressed to them; to
endorse their name on any notes, acceptances, checks, drafts, money orders or
other evidences of payment for Collateral that may come into the Bank’s
possession; provided, however, the Bank agrees that it shall not exercise the
powers conferred upon in this Section until the occurrence of an Event of
Default, or an event which, with the giving of notice or the passage of time, or
both, would constitute an Event of Default. All acts of said attorney or
designee are hereby ratified and approved by the Borrower, and said attorney or
designee shall not be liable for any acts of commission or omission nor for any
error of judgment or mistake of fact or law, unless said attorney or designee is
determined in such case to have acted or failed to act with gross negligence or
willful misconduct by an non-appealable judicial order. This power, being
coupled with an interest, is irrevocable so long as any obligations, monetary or
otherwise, remain, due to the Bank from the Borrower.

10.8 Headings. The name of this Loan Agreement, as well as Section headings used
herein, are for conveniences of reference only and are not to affect the
construction of, or be taken into consideration in interpreting this Loan
Agreement.

10.9 Terms. Any term used herein shall be equally applicable to both the
singular and plural forms.

10.10 JURY TRIAL. BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW OR IN
EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LOAN
AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK ENTERING INTO THIS LOAN AGREEMENT. FURTHER,
BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR

 

17



--------------------------------------------------------------------------------

AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT
OF THE BANK, NOR BANK’S COUNSEL HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY
THIS PROVISION.

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed and delivered as of the day and year first above written.

 

WITNESSES:    “BORROWER”    ODYSSEY MARINE EXPLORATION, INC.,
a Nevada corporation

 

   By:  

 

Signature of Witness      Michael Holmes, as its Chief Financial Officer

 

     Print or type Name of Witness     

 

    

(CORPORATE SEAL)

Signature of Witness     

 

     Print or type Name of Witness         “BANK”    FIFTH THIRD BANK,
a Michigan banking corporation

 

   By:  

 

Signature of Witness      Chad Loar, as its Vice President

 

     Print or type Name of Witness     

 

    

(CORPORATE SEAL)

Signature of Witness     

 

     Print or type Name of Witness     

 

18



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this      day of February,
2008, by Michael Holmes, as Chief Financial Officer of ODYSSEY MARINE
EXPLORATION, INC., a Nevada corporation, on behalf of the corporation.

 

    Personally known     

 

    Florida Driver’s License      Notary Public    
Other Identification Produced       

 

    

 

 

 

     Print or type name of Notary       

(SEAL)

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this      day of February,
2008, by Chad Loar, as Vice President of FIFTH THIRD BANK, a Michigan banking
corporation, on behalf of the Bank.

 

    Personally known     

 

    Florida Driver’s License      Notary Public    
Other Identification Produced       

 

    

 

 

 

     Print or type name of Notary       

(SEAL)

ATTACHMENTS:

Exhibit “A” - Borrowing Base Certificate

 

19



--------------------------------------------------------------------------------

EXHIBIT “A”

BORROWING BASE CERTIFICATE

FIFTH THIRD BANK

201 East Kennedy Blvd., Suite 1800

Tampa, Florida 33602

Pursuant to the Loan and Security Agreement, Borrower hereby certifies, as of
the above date, the following:

 

(A)

   Current Value of Inventory based on the rolling 12 month wholesale average
value of the Coins    $              

(B)

   Less: Ineligibles    $              

(C)

   Net Amount of Inventory (A) Less (B)    $              

(D)

   30% of (C) Not To Exceed $5,000,000.00    $              

(E)

   The aggregate unpaid principal Owed to Bank is:    $              

(F)

   Availability (D) Less (E):    $              

Not to exceed the maximum loan limit of $ 5,000,000.00

The undersigned hereby certifies, represents, and warrants to FIFTH THIRD BANK
(the “Bank”) as follows:

1. All the representations and warranties contained in the Loan and Security
Agreement or in any other related loan document are true and correct on the date
hereof, except to the extent that such representations and warranties relate
solely to an earlier date.

2. No event of default has occurred, or would result from the advance made in
connection herewith, that constitutes an Event of Default under the Loan and
Security Agreement or any other related document.

3. The description of Eligible Inventory and the values assigned thereto are
true and correct in all material respects (see attached inventory declaration).
We are legal owners of the inventory as identified above. We further certify
that the inventory is in good condition and that storage conditions are safe and
satisfactory for this type of inventory.

 

20



--------------------------------------------------------------------------------

4. The aggregate unpaid principal balance of the Loan does not exceed the lesser
of the $5,000,000.00 Commitment or Borrowing Base.

 

By:  

 

   By:  

 

Its:  

 

   Its:  

 

Date:             , 200        Date:             , 200    

 

21